      Case 2:19-cv-10870-WBV-JVM Document 68 Filed 09/29/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

IN THE MATTER OF THE COMPLAINT OF   * CIVIL ACTION NO.: 2:19-cv-10870
M/V CANDY STORE, L.L.C., AS OWNER,  *
CANDY FLEET, L.L.C. AS OPERATOR AND * SECTION D, JUDGE WENDY B. VITTER
OWNER PRO HAC VICE, AND M/V CANDY *
STORE, IN REM FOR EXONERATION FROM * DIVISION 1, MAGISTRATE JUDGE
OR LIMITATION OF LIABILITY          * JANICE VAN MEERVELD
****************************

      DIAMOND SERVICES CORPORATION’S THIRD-PARTY DEMAND AND
           RULE 14(C) TENDER AGAINST ES&H OF DALLAS, LLC

       NOW INTO COURT, through undersigned counsel, comes Diamond Services

Corporation (“Diamond”), who respectfully files this Third-Party Demand and tender under

Federal Rule of Civil Procedure 14(c) against ES&H of Dallas, LLC and in support respectfully

avers as follows:

                                               1.

       Made third-party defendant under Rule 14(c) is ES&H Services, a Louisiana Limited

Liability Company with a principal place of business in Houma, Louisiana.

                                               2.

       This Court has admiralty and maritime jurisdiction over this Rule 14(c) Tender because

Lance Folse (“Folse”), through a Rule 14(c) tender against Diamond, has alleged that his injuries

were caused by a maritime tort and/or the unseaworthiness of a vessel. (Rec. Doc. 23).

                                               3.

       It is alleged that Diamond caused Folse’s injuries due to Diamond’s negligence “in the

course of the salvage of the M/V CANDY STORE, failing to keep the barge where Folse allegedly
      Case 2:19-cv-10870-WBV-JVM Document 68 Filed 09/29/20 Page 2 of 4




slipped in a seaworthy condition, and other negligence or fault as may be proven at trial.” (Rec.

Doc. 23, at paragraph 5).

                                                4.

       This Rule 14(c) Tender is appropriate because ES&H is liable in whole or in part for the

injuries that Folse has complained of in his 14(c) Tender against Diamond (Rec. Doc. 23).

                                                5.

       Diamond is in no way at fault for the damages complained of by Folse. Rather, ES&H is

liable in whole or in part for the injuries complained of by Folse because ES&H was negligent in

that ES&H was hired specifically to control, clean, mark, and make safe any leak or discharge of

oil or fuel from the M/V CANDY STORE, which oil or fuel Folse alleges he slipped in. Therefore,

if Folse successfully proves any injury whatsoever, which is denied, then ES&H is solely liable to

Folse for those injuries.

                                                6.

       If Folse is found to suffer the complained of injuries, which is denied, Diamond prays that

under Rule 14(c), ES&H is found to be directly liable to Folse. Diamond hereby adds ES&H as a

third-party defendant under Rule 14(c) and pray that ES&H be found liable to Folse for Folse’s

complained of damages and further require ES&H to Answer Folse’s Claim (Rec. Doc. 18).

                                                7.

       Diamond therefore tenders ES&H as a defendant directly to Folse and requests that this

Court, to the extent that any judgment is issued in favor of Folse, issue judgment against ES&H

and in favor of Folse for any claims that Folse may have against Diamond.




                                                2
      Case 2:19-cv-10870-WBV-JVM Document 68 Filed 09/29/20 Page 3 of 4




                                                 8.

       Diamond further denies that it is at fault in causing or contributing to Folse’s alleged

injuries, which injuries Diamond denies exist, and Diamond further denies that it is otherwise

legally responsible for any damages that might be awarded to Folse as a result of his alleged injury

sustained on October 19, 2018.

                                                 9.

       Upon information and belief, ES&H, combined with the contributory negligence of Folse

himself, are completely and entirely responsible for any and all alleged injuries claimed by Folse.

As this matter arises under the General Maritime Law, Diamond avers that ES&H is liable to

Diamond for the entirety of Folse’s claims asserted against Diamond.

                                                10.

       Diamond avers that in accordance with Federal Rule of Civil Procedure 14(a)(5), and

pursuant to the joint and several liability afforded under the General Maritime Law, should

Diamond be cast in judgement for any amount, which Diamond denies, then ES&H is liable to

Diamond for all or a portion of those sums on the basis of tort indemnity and/or maritime

contribution.



       WHEREFORE, the premises considered, Diamond Services Corporation prays that this

Third-Party Demand under Rule 14(a)(5) and the accompanying Rule 14(c) Tender of ES&H of

Dallas, LLC to Lance Folse be deemed good and sufficient and that ES&H Services be required

to answer Lance Folse’s claim and, to the extent that Lance Folse proves any of his claims, be held

liable directly to Lance Folse.




                                                 3
     Case 2:19-cv-10870-WBV-JVM Document 68 Filed 09/29/20 Page 4 of 4



         CERTIFICATE OF SERVICE                     Respectfully Submitted;

        I hereby certify that a copy of the above STAINES & EPPLING
and foregoing pleading has been served on all
counsel of record via the service method indicated /s/ James A. Crouch, Jr.
below:
                                                    JASON R. KENNEY (#29933)
                                                    JAMES A. CROUCH (#35729)
       [ ] U.S. Mail                                JESSICA B. FINLEY (#38213)
       [ ] Facsimile                                3500 North Causeway Boulevard
       [ x] Electronic Filing                       Suite 820
       [ ] Hand Delivery                            Metairie, Louisiana 70002
                                                    Telephone: (504) 838-0019
This 15th day of September, 2020.                   Facsimile: (504) 838-0043
                                                    Counsel for Diamond Services Corporation
  /s/ James A. Crouch, Jr.




                                                4
